Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered. 	
Claims 1, 7-11, and 13-20 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of a glycoside hydrolase Family 13 glycogen debranching enzyme, a second amylase having at least 80% identity with the wild type amylase from SP722, and surfactant as the cleaning adjunct in the reply filed on March 23, 2020. 
Claims 7 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 23, 2020.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
 	Applicant’s amendment and arguments filed on January 4, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has been amended to delete the phrase “about”.  Therefore, the rejection of claim 1 and claims 8-11 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.  
Claim 1 and claims 8-11 and 19-20 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least 0.3:1”.  The metes and bounds of the limitation in the context of the claims are not clear.  There is no upper limit of the ratio between the amylase to the glycogen-debranching enzyme because the claim recites the limitation “at least”.  The specification does not provide any definition as to what range of ratio is covered by the limitation “at least 0.3:1”. Therefore, it is unclear as to what range of ratio is considered as “at least 0.3:1”.  Clarification is requested.
For examination purposes, the limitation “at least” has been interpreted to encompass any ratio greater than 0.3:1.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “about 1:1”.  The metes and bounds of the phrase in the context of the claims are not clear.  It is unclear what ratio of the amylase to the glycogen-debranching enzyme is considered as “about” 1:1.  The specification does not define as to what range of ratios are covered by the phrase “about”.  Examiner requests clarification of the above phrase. 
For examination purposes, the phrase “about” has been interpreted to encompass a ratio within +/- of 15% of 1:1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8-11, and 19 are drawn to a cleaning composition comprising wild type amylase from Bacillus SP722 and the glycogen-debranching enzyme having the amino acid sequence of SEQ ID NO:1 in a ratio of at least 0.3:1.  There is no upper limit of the ratio between the amylase to the glycogen-debranching enzyme because the claim recites the limitation “at least”. Therefore, the claims encompass a cleaning composition comprising wild type amylase from Bacillus SP722 and the glycogen-debranching enzyme having the amino acid sequence of SEQ ID NO:1 in a ratio of 0.3:1 to any ratio greater than 0.3:1.  However, such range of ratios were not described in the application as originally filed nor in in the foreign priority application.  Therefore, claims 1, 8-11, and 19 contain new matter.
Given this lack of description of the ratio recited in the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1, 8-11, and 19 at the time of filing of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 8-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cascao-Pereira (US 2016/0017303 – cited previously on form PTO-892), Song (Structural rationale for the short branched substrate specificity of the glycogen debranching enzyme GlgX.  Proteins 78:1847-1855(2010). – cited previously on form PTO-892), and Miracle (US 2015/0203796 – form PTO-892).
Regarding claim 1, Cascao-Pereira discloses a cleaning composition comprising (a) an effective amount of a debranching enzyme, (b) wildtype Bacillus SP722 alpha-amylase having the activity of breaking alpha-1,4-glycosidic bonds, and (c) a cleaning adjunct ([0005], [0008], [0055]-[0061], [0338], and [0436]). Regarding claim 19, Cascao-Pereira discloses additional enzymes used in combination with the amylase, such as a debranching enzyme, lipase, protease, pectate lyase, cellulase, cutinase, mannanase ([0061], [0436], [0494], and [0497]).  Regarding the ratio recited in claim 1, Cascao-Pereira discloses that the additional enzymes, those used in combination with the amylase such as a debranching enzyme, can comprise of about 0.01 to 5 mg of active enzyme per gram of the cleaning composition ([0497]), the amylase can comprise about 0.01 to 100 mg or about 5 mg of enzyme protein per liter of wash liquor ([0538]), and a detergent composition formulated as a granulate having a bulk density of at least 600 g/L ([0511]-[0514]).  Therefore, in a formulation of 600 g/L, the amount of the amylase is 5 mg and the amount of the glycogen-debranching enzyme is 6 mg, resulting in a ratio of 0.83:1 that falls within the range of at least 0.3:1.  Regarding the pH recited in claim 1, Cascao-Pereira disclose that the pH of the cleaning composition of Cascao-Pereira is about 7 ([0436]).  Cascao-Pereira defines the term “about” as +/- 15% of the reference value ([0312]).  Applying this definition, the pH of about 7 of Cascao-Pereira falls within the range of 7.5 to 8.9 recited in claim 1 (for example, +15% of pH of 7 is 8.05).  Further, the pH of the cleaning composition of Cascao-Pereira can be adjusted and measured in 1 wt% solution in deionised water, which is standard practice in the art (see Miracle, [0003], [0048], and claim 2).  Regarding claims 8-9 and 11, Cascao-Pereira discloses a cleaning composition comprising of a non-soap anionic surfactant comprising of a linear alkyl benzene sulphonate ([0484]).  Regarding claim 10, the weight ration of the non-soap anionic surfactant to non-ionic surfactant is greater than 1:1, which encompasses the ratio of 100:1 to 1:1.  Regarding claim 20, the instant specification does not define as to what range of ratios are covered by the phrase “about” and therefore the limitation “about 1:1” has been broadly interpreted to encompass a ratio within +/- of 15% of 1:1.  Cascao-Pereira discloses that the additional enzymes, those used in combination with the amylase such as a debranching enzyme, can comprise of about 0.01 to 5 mg of active enzyme per gram of the cleaning composition ([0497]), the amylase can comprise about 0.01 to 100 mg or about 5 mg of enzyme protein per liter of wash liquor ([0538]), and a detergent composition is formulated as a granulate having a bulk density of at least 600 g/L ([0511]-[0514]). Cascao-Pereira defines the term “about” as +/- 15% of the reference value ([0312]).   Therefore, in a formulation of 600 g/L, the amount of amylase can be 5 mg and the amount of the glycogen-debranching enzyme can be about 6 mg or 5.1 mg (-15% of 6 mg), resulting in a ratio of 0.98:1 which falls within the range of about 1:1 (within +/- of 15% of 1:1).  Further regarding the ratio and pH recited in claims 1 and 20, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.  In the instant case, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the ratios of the amylase and the glycogen-debranching enzyme and optimize the pH of the cleaning composition using the guidelines disclosed by Cascao-Pereira.  
The difference between the cleaning composition and the instant claims is that the Cascao-Pereira does not disclose a glycogen debranching enzyme having 100% sequence identity to SEQ ID NO:1 of the instant application.		 
		Regarding claim 1, Song discloses a glycogen debranching enzyme (GlgX) having 100% sequence identity to SEQ ID NO:1 of the instant application (abstract and Figure 3 and see the sequence alignment below). The GlgX debranching enzyme of Song is a glycogen debranching enzyme isolated from E. coli (abstract and page 1847).  The GlgX debranching enzyme of Song cleaves alpha-1,6 glyosidic linkages of starch and glycogen and has high activity towards dextrin (page 1847-1848).  		
		Therefore, combining the teachings of Cascao-Pereira, Song, and Miracle, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art debraching enzyme of Cascao-Pereira with other known debranching enzymes, such as the glycogen debranching enzyme of Song, and formulate the cleaning composition to comprise a ratio of at least 0.3:1 or about 1:1 of amylase to glycogen-debranching enzyme at a pH of 7.5-8.9 as suggested by Cascao-Pereira, because one of ordinary skill in the art would have been able to carry out such a substitution and the results were reasonably predictable and because Cascao-Pereira discloses general conditions or the amylase to glycogen-debranching ratios and pH, it is not inventive to discover the optimum or workable ranges by routine experimentation.   One of ordinary skill in the art would have been motivated to substitute the debranching enzyme of Song in order to breakdown 1,6 glyosidic linkages of starch and glycogen and dextrin, thus further increasing efficacy in cleaning starch stains.  One of ordinary skill in the art would have had a reasonable expectation of success since Cascao-Pereira discloses a cleaning composition comprising of alpha-amylases and branching enzymes and song discloses a debranching enzyme that breaks down 1,6 glyosidic linkages of starch and glycogen and dextrin.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum cleaning composition by varying the components of the cleaning composition.  
Therefore, the above references render claims 1, 8-11 and 19-20 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that the claims are not obvious over the cited references because the cited references show no teaching of the components recited in amended claim1, such as “wherein a ratio of the wild type amylase to the glycogen-debranching enzyme is at least 0.3:1 since Cascao-Pereira discloses adding 0.0001 – 1 mg of an amylase per 1 L of detergent composition ([0519]) and the ratio is of the amylase to the glycogen-branching enzyme is 0.16:1, which is outside the claimed ratio of at least 0.3:1.
This is not found persuasive.  In addition to adding 0.0001 – 1 mg of an amylase per 1 L of detergent composition ([0519]), Cascao-Pereira also discloses that the amylase can comprise about 0.01 to 100 mg or about 5 mg of enzyme protein per liter of wash liquor ([0538]).  Therefore, in a formulation of 600 g/L, the amount of amylase is 5 mg and the amount of the glycogen-debranching enzyme is 6 mg, resulting in a ratio of 0.83:1 that falls within the range of at least 0.3:1. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.  In the instant case, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the ratios of the amylase and the glycogen-debranching enzyme and optimize the pH of the cleaning composition using the guidelines disclosed by Cascao-Pereira.  
Applicant argues that the specification at page 45 and Examples 1-30 discloses an unexpected effectiveness at cleaning due to the claimed combination of the recited amylase from Bacillus SP722 and glycogen debranching of SEQ ID NO:1 in a ratio of at least 0.3:1.
This is not found persuasive.  Page 45 is limited to the wash performance of a composition comprising a ratio of 1:1 of amylase to isoamylase (glycogen-debranching enzyme) and does not disclose the wash performance of a composition comprising a ratio of 0.3:1 of amylase and isoamylase (glycogen-debranching enzyme).  Examples 1-30 list % weight of each components comprised in different detergent compositions and does not demonstrate an unexpected effectiveness at cleaning due to the claimed combination of the recited amylase from Bacillus SP722 and glycogen debranching of SEQ ID NO:1 in a ratio of at least 0.3:1.  Although the wash performance of a composition comprising a ratio of 1:1 of amylase and isoamylase (glycogen-debranching enzyme) at page 45 is greater than the wash performance of each the amylase and isoamylase separately, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased cleaning performance against stains of the cleaning composition comprising of two different enzymes is not unexpected because the glycogen debranching enzyme of SEQ ID NO:1 cleaves alpha-1,6 glyosidic linkages of starch and glycogen and has high activity towards dextrin and the Bacillus SP722 amylase cleaves alpha-1,4-glycosidic bonds of starch and their combined used can contribute to an enhanced cleaning across a broader substrate range. 
	Hence the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-11, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8, and 10-18 of copending Application No. 16/270,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: the claims of the instant application and the claims of the reference application are both directed to a cleaning composition comprising of (a) a glycogen branding enzyme of SEQ ID NO:1, (b) Bacillus sp722 amylase, and (c) anion surfactants as the cleaning adjunct, wherein the composition has a pH from about 7.5 to 8.9 for a 1 wt% solution in deionized water. The polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of SEQ ID NO:1 of the reference application are identical.
Regarding claims 1 and 20 of the instant application, claim 1 of the reference application recites a cleaning composition comprising (a) a glycogen branding enzyme of SEQ ID NO:1, (b) Bacillus sp722 amylase, and (c) a cleaning adjunct, and claim 10 of the reference application recites that the cleaning composition has a pH from 7.6 to less than 9 for a 1 wt% solution of deionized water.  The specification of the reference application supports a cleaning composition comprising amylase and glycogen-debranching enzyme in a ratio of at least 0.3:1 or about 1:1 (see the first two tables at page 54 of the reference specification).  Therefore, claims 1 and 20 of the instant application cannot be considered patentably distinct over claims 1 and 10 of the reference application when there is specifically recited embodiment that would anticipate claims 1 and 20 of the instant application.  Alternatively, claims 1 and 20 of the instant application cannot be considered patentably distinct over claims 1 and 10 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 10 of the reference application by selecting a specifically disclosed embodiment that supports those claimed, i.e. amylase and glycogen-debranching enzyme in a ratio of at least 0.3:1 or about 1:1.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being specific embodiment within claims 1 and 10 of the reference application.
Regarding claim 8 of the instant application, claim 1 of the reference application recites the limitation that the cleaning adjunct comprises a non-soap anionic surfactant.  Therefore, claim 8 of the instant application is anticipated by or is an obvious variation of claims 1 and 10 of the reference application.
Regarding claim 9 of the instant application, claim 1 of the reference application recites the limitation that the non-soap anionic surfactant is part of a surfactant system comprising non-soap anionic surfactant and nonionic surfactant.  Therefore, claim 9 of the instant application is anticipated by or is an obvious variation of claims 1 and 10 of the reference application
Regarding claim 10 of the instant application, claim 1 of the reference application recites the limitation that the weight ratio of non-soap anionic surfactant to nonionic surfactant from 100:1 to 1:1.   Therefore, claim 10 of the instant application is anticipated by or is an obvious variation of claims 1 and 10 of the reference application.
Regarding claim 11 of the instant application, claim 8 of the reference application recites the limitation that the non-soap anionic surfactant is an alkoxylated alkyl sulfate.  The specification of the reference application specifically supports a linear alkyl benzene sulfonate as the preferred non-soap anionic surfactant (see lines 24-27).  Therefore, claim 11 of the instant application cannot be considered patentably distinct over claims 1, 8, and 10 of the reference application when there is specifically recited embodiment that would anticipate claim 11 of the instant application.  Alternatively, claim 11 of the instant application cannot be considered patentably distinct over claims 1, 8, and 10 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1, 8, and 10 of the reference application by selecting a specifically disclosed embodiment that supports those claimed, i.e. alkyl benzene sulfonate 1.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being specific embodiment within claims 1,8 and 10 of the reference application.
Regarding claim 19 of the instant application, claim 12 of the reference application recites the limitation that the cleaning composition comprises a protease.   Therefore, claim 19 of the instant application is anticipated by or is an obvious variation of claims 1 and 12 of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that the rejection be held in abeyance until there is an indication of allowable subject matter.
Conclusion

	Claims 1, 7-11, and 13-20 are pending.

	Claims 7 and 13-18 are withdrawn.

	Claims 1, 8-11, and 19-20 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652        


                                                                                                                                                                                                Sequence alignment between the polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of Song

GLGX_ECOBW
ID   GLGX_ECOBW              Reviewed;         657 AA.
AC   C4ZVY1;
DT   22-SEP-2009, integrated into UniProtKB/Swiss-Prot.
DT   28-JUL-2009, sequence version 1.
DT   11-DEC-2019, entry version 68.
DE   RecName: Full=Glycogen debranching enzyme {ECO:0000255|HAMAP-Rule:MF_01248};
DE            EC=3.2.1.196 {ECO:0000255|HAMAP-Rule:MF_01248};
DE   AltName: Full=Limit dextrin alpha-1,6-maltotetraose-hydrolase {ECO:0000255|HAMAP-Rule:MF_01248};
GN   Name=glgX {ECO:0000255|HAMAP-Rule:MF_01248}; OrderedLocusNames=BWG_3123;
OS   Escherichia coli (strain K12 / MC4100 / BW2952).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Enterobacteriaceae; Escherichia.
OX   NCBI_TaxID=595496;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=K12 / MC4100 / BW2952;
RX   PubMed=19376874; DOI=10.1128/jb.00118-09;
RA   Ferenci T., Zhou Z., Betteridge T., Ren Y., Liu Y., Feng L., Reeves P.R.,
RA   Wang L.;
RT   "Genomic sequencing reveals regulatory mutations and recombinational events
RT   in the widely used MC4100 lineage of Escherichia coli K-12.";
RL   J. Bacteriol. 191:4025-4029(2009).
CC   -!- FUNCTION: Removes maltotriose and maltotetraose chains that are
CC       attached by 1,6-alpha-linkage to the limit dextrin main chain,
CC       generating a debranched limit dextrin. {ECO:0000255|HAMAP-
CC       Rule:MF_01248}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of (1->6)-alpha-D-glucosidic linkages to branches
CC         with degrees of polymerization of three or four glucose residues in
CC         limit dextrin.; EC=3.2.1.196; Evidence={ECO:0000255|HAMAP-
CC         Rule:MF_01248};
CC   -!- PATHWAY: Glycan degradation; glycogen degradation. {ECO:0000255|HAMAP-
CC       Rule:MF_01248}.
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 13 family.
CC       {ECO:0000255|HAMAP-Rule:MF_01248}.
DR   EMBL; CP001396; ACR63372.1; -; Genomic_DNA.
DR   RefSeq; WP_000192523.1; NC_012759.1.
DR   SMR; C4ZVY1; -.
DR   CAZy; CBM48; Carbohydrate-Binding Module Family 48.
DR   CAZy; GH13; Glycoside Hydrolase Family 13.
DR   PRIDE; C4ZVY1; -.
DR   EnsemblBacteria; ACR63372; ACR63372; BWG_3123.
DR   KEGG; ebw:BWG_3123; -.
DR   HOGENOM; HOG000239197; -.
DR   KO; K02438; -.
DR   OMA; WWQEGDG; -.
DR   BioCyc; ECOL595496:BWG_RS17235-MONOMER; -.
DR   UniPathway; UPA00165; -.
DR   GO; GO:0004133; F:glycogen debranching enzyme activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005980; P:glycogen catabolic process; IEA:UniProtKB-UniRule.
DR   Gene3D; 2.60.40.10; -; 1.
DR   Gene3D; 2.60.40.1180; -; 1.
DR   HAMAP; MF_01248; GlgX; 1.
DR   InterPro; IPR040784; GlgX_C.
DR   InterPro; IPR006047; Glyco_hydro_13_cat_dom.
DR   InterPro; IPR004193; Glyco_hydro_13_N.
DR   InterPro; IPR013780; Glyco_hydro_b.
DR   InterPro; IPR022844; Glycogen_debranch_bac.
DR   InterPro; IPR011837; Glycogen_debranch_GlgX.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   InterPro; IPR014756; Ig_E-set.
DR   Pfam; PF00128; Alpha-amylase; 1.
DR   Pfam; PF02922; CBM_48; 1.
DR   Pfam; PF18390; GlgX_C; 1.
DR   SMART; SM00642; Aamy; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   SUPFAM; SSF81296; SSF81296; 1.
DR   TIGRFAMs; TIGR02100; glgX_debranch; 1.
PE   3: Inferred from homology;
KW   Carbohydrate metabolism; Glycogen metabolism; Glycosidase; Hydrolase.
FT   CHAIN           1..657
FT                   /note="Glycogen debranching enzyme"
FT                   /id="PRO_1000214104"
FT   ACT_SITE        336
FT                   /note="Nucleophile"
FT                   /evidence="ECO:0000255|HAMAP-Rule:MF_01248"
FT   ACT_SITE        371
FT                   /note="Proton donor"
FT                   /evidence="ECO:0000255|HAMAP-Rule:MF_01248"
FT   SITE            443
FT                   /note="Transition state stabilizer"
FT                   /evidence="ECO:0000255|HAMAP-Rule:MF_01248"
SQ   SEQUENCE   657 AA;  73577 MW;  AA9EFC1F67FD0420 CRC64;

  Query Match             100.0%;  Score 3615;  DB 1;  Length 657;
  Best Local Similarity   100.0%;  
  Matches  657;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTQLAIGKPAPLGAHYDGQGVNFTLFSAHAERVELCVFDANGQEHRYDLPGHSGDIWHGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTQLAIGKPAPLGAHYDGQGVNFTLFSAHAERVELCVFDANGQEHRYDLPGHSGDIWHGY 60

Qy         61 LPDARPGLRYGYRVHGPWQPAEGHRFNPAKLLIDPCARQIDGEFKDNPLLHAGHNEPDYR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LPDARPGLRYGYRVHGPWQPAEGHRFNPAKLLIDPCARQIDGEFKDNPLLHAGHNEPDYR 120

Qy        121 DNAAIA PKCVVVVDHYDWEDDAPPRTPWGSTIIYEAHVKGLTYLHPEIPVEIRGTYKALG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DNAAIA PKCVVVVDHYDWEDDAPPRTPWGSTIIYEAHVKGLTYLHPEIPVEIRGTYKALG 180

Qy        181 HPVMINYLKQLGITALELLPVAQFASEPRLQRMGLSNYWGYNPVAMFALHPAYACSPETA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HPVMINYLKQLGITALELLPVAQFASEPRLQRMGLSNYWGYNPVAMFALHPAYACSPETA 240

Qy        241 LDEFRDAIKALHKAGIEVILDIVLNHSAELDLDGPLFSLRGIDNRSYYWIREDGDYHNWT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LDEFRDAIKALHKAGIEVILDIVLNHSAELDLDGPLFSLRGIDNRSYYWIREDGDYHNWT 300

Qy        301 GCGNTLNLSHPAVVDYASACLRYWVETCHVDGFRFDLAAVMGRTPEFRQDAPLFTAIQNC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GCGNTLNLSHPAVVDYASACLRYWVETCHVDGFRFDLAAVMGRTPEFRQDAPLFTAIQNC 360

Qy        361 PVLSQVKLIAEPWDIAPGGYQVGNFPPLFAEWNDHFRDAARRFWLHYDLPLGAFAGRFAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PVLSQVKLIAEPWDIAPGGYQVGNFPPLFAEWNDHFRDAARRFWLHYDLPLGAFAGRFAA 420

Qy        421 SSDVFKRNGRLPSAAINLVTAHDGFTLRDCVCFNHKHNEANGEENRDGTNNNYSNNHGKE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SSDVFKRNGRLPSAAINLVTAHDGFTLRDCVCFNHKHNEANGEENRDGTNNNYSNNHGKE 480

Qy        481 GLGGSLDLVERRRDSIHALLTTLLLSQGTPMLLAGDEHGHSQHGNNNAYCQDNQLTWLDW 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GLGGSLDLVERRRDSIHALLTTLLLSQGTPMLLAGDEHGHSQHGNNNAYCQDNQLTWLDW 540

Qy        541 SQASSGLTAFTAALIHLRKRIPALVENRWWEEGDGNVRWLNRYAQPLSTDEWQNGPKQLQ 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SQASSGLTAFTAALIHLRKRIPALVENRWWEEGDGNVRWLNRYAQPLSTDEWQNGPKQLQ 600

Qy        601 ILLSDRFLIAINATLEVTEIVLPAGEWHAIPPFAGEDNPVITAVWQGPAHGLCVFQR 657
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ILLSDRFLIAINATLEVTEIVLPAGEWHAIPPFAGEDNPVITAVWQGPAHGLCVFQR 657